TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00314-CV



           August Petersen, Patsy Petersen and State Farm Lloyds as Subrogee
                   of August Petersen and Patsy Petersen, Appellants

                                               v.

                             Permian Plastering, Inc., Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. GN501914, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellants August Petersen, Patsy Petersen and State Farm Lloyds as Subrogee

of August Petersen and Patsy Petersen and appellee Permian Plastering, Inc., wish to abate this

appeal and have filed an agreed joint motion to abate. We grant the motion and abate this appeal.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: August 19, 2005